DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a field effect transistor (FET) with a notched drain, classified in e.g. H01L29/41725-41783, H01L29/7835
II. Claims 8-14, drawn to a FET with gate manifold angled tabs, classified in e.g. H01L29/0692, H01L29/1066, H01L29/42356, 
III. Claims 16,17,19,20, drawn to a FET with a shielding, classified in e.g.H01L29/402, H01L23/535,552, H01L2924/3025
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination of a field effect transistor (FET) with a notched drain has separate utility from a FET with gate manifold angled tabs, e.g. a conventional FET having a notched drain to modulate or confine current to the drain of the FET.  Separately, a subcombination of a FET with gate manifold angled tabs has separate utility from a FET with a notched drain, e.g. determining location of multiple gate fingers in a multi-finger FET.
Inventions I and III are related as subcombinations disclosed as usable together in a single combination and in the instant case a FET having a notched drain metal has separate utility from a FET 
Inventions II and III are related as subcombinations usable together in a single combination, with a FET with gate manifold angled tabs has separate utility e.g. determining location of multiple gate fingers in a multi-finger FET and e.g. a FET with a shielding structure to prevent elecromagnetic interference.
Claims 7,15,18 are “linking” claims between Inventions II and III and will be examined if either Invention II or Invention III is elected.  To use the subscript terminology from MPEP 806.05(d), claim 7 = Abr, claim 15 = Bbr, claim 18 = AbrBbr, claims 8-14 are Asp and claims 16,17,19,20 are Bsp. See MPEP § 806.05(d) or the publicly available training materials at https://www.uspto.gov/learning-and-resources/examiner-training-materials i.e. “Restriction practice Part 3”.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Applicant’s specification has embodiments to features including (non-exhaustive): a notched drain metal contact, first and second drain metal columns, a gate manifold with angled tabs, and a 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.